PRICE, Presiding Judge.
The prosecution against this defendant, for a violation of a city ordinance, originated in the recorder’s court of the City of Mobile. From a judgment of conviction in the recorder’s court, the defendant appealed to the circuit court, and was there by agreement, tried upon the original complaint.
From a judgment of conviction in the circuit court this appeal is taken, but no question is presented for the consideration of this court, as no assignment of error is made as the law requires. For want of assignment of errors, the judgment of the circuit court must be affirmed. See 15 Ala. Digest Municipal Corporations 642(1) for numerous cases.
Affirmed.